Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 26, 2006                                                                                        Clifford W. Taylor,
                                                                                                                Chief Justice

  129437                                                                                              Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
  In re DEMARCUS DEVON DAVIS, Minor.                                                                  Robert P. Young, Jr.
                                                                                                      Stephen J. Markman,
  _________________________________________/                                                                         Justices

  PEOPLE OF THE STATE OF MICHIGAN,
            Petitioner-Appellee,
  v                                                                SC: 129437
                                                                   COA: 254527
                                                                   Berrien Juvenile Div Ct:
                                                                   2003-000923-DJ
  DEMARCUS DEVON DAVIS,
          Respondent-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the July 14, 2005
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.

        CAVANAGH, KELLY, and MARKMAN, JJ., would grant leave to appeal.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 26, 2006                      _________________________________________
           p0419                                                              Clerk